DETAILED ACTION
Status of the Application
This office action is in response to Applicant’s communications filed on January 8, 2021.  Claims 1-20 are pending, have been examined, and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation
	This application is a continuation of U.S. application no. 15/400,421 filed on January 6, 2017 ("Parent Application"), which is now US Patent No. 10,909,263.  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
	The drawings submitted on January 8, 2021 are acceptable.

Claim Interpretation
	Regarding Claims 8 and 15:  Claim 8 recites, in part, a “computer program product comprising a computer readable storage medium”, and claim 15 recites, in part, “a computer readable storage medium comprising program instructions which are executable by the CPU”.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage, particularly when the specification is silent, or open-ended.  However, in the instant application, applicant’s specification explicitly states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Specification [0019].  Accordingly, examiner has interpreted claims 8 and 15, as explicitly excluding signals per se, thus indicating that the claims are directed to a statutory category.
	Applicant’s specification states that “the term mnemonic means a sequence of words that represents an encoding of sensitive data, such as a credit card number, a CCV number, a social security number, a password, etc.”  Specification [0038].  Accordingly, examiner is interpreting this to be an explicit definition for the term “mnemonic”.  See MPEP 2111.01(IV).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 and 15 of U.S. Patent No. 10,909,263.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in claims 1, 8 and 15 of the instant application is fully disclosed in the claims of the 10,909,263 patent.
For example, claim 1 of U.S. Patent No. 10,909,263 recites a computer-implemented method for utilizing a mnemonic to communicate sensitive data to an agent.  Claim 1 of the ‘263 patent differs from claims 1, 8 and 15 of the instant application, in part, because claim 1 of the ‘263 patent sends a language utilized by the user to an agent who then sends an encryption key corresponding to the language to the user device, whereas claims 1, 8 and 15 of the instant application sends location data of the user/caller to the agent who then sends an encryption key corresponding to the location data to the user/caller device.  However, claim 7 of the ‘263 patent teaches conveying, by the computing device of the caller, location data to the agent, wherein the mnemonic is derived, at least in part, based on the location data.  Therefore it would have been obvious to modify the method of claim 1 of U.S. Patent No. 10,909,263 such that the information used to derive the mnemonic is location data instead of the language utilized by the user.  One having ordinary skill in the art would have been motivated to make such a modification because it is a simple substitution of the type of user data that is utilized to derive the mnemonic.
Claims 1, 8 and 15 of the instant application also differ from claims 1, 8 and 15 of the ‘263 patent because claims 1, 8 and 15 of the instant application do not recite identifying, by the mnemonic application of the computing device of the caller, an indexed table of words based on the encryption key, wherein the indexed table of words corresponds to the language utilized by the user.  However, it would have been obvious to a person of ordinary skill in the art to modify claims 1, 8 and 15 of the ‘263 patent to achieve the recited functions and/or structure found in independent claims 1, 8 and 15 of Application no. 17/144,413 (i.e. the instant application) because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Objections
	Claims 15 and 18 are objected to for the following informalities:
	Claim 15 recites the limitation “the caller” as in “display the mnemonic to the caller.”  There is insufficient antecedent basis for this limitation in the claim.  Unlike independent claims 1 and 8, claim 15 never explicitly indicates that the computing device is a computing device of a caller.  Applicant could make a similar indication in claim 15 to correct the antecedent basis issue.  Alternatively, applicant could delete the “to the caller” portion of the claim since this is the only reference to a caller in claims 15-20.  In order to further prosecution, Examiner has interpreted the computing device to be a computing device of a caller.
	The second limitation of claim 18 is incomplete (i.e. it is missing a word).  As best understood, claim 18 should recite “store the encryption key in a database of the computing device”, as it does in claims 6 and 12.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 10, 11, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keech (US 2003/0191945 A1) in view of Kusnick (US Patent No. 5,892,470) in view of Sibilio (US 2016/0171238 A1) in view of Westlake (US 2017/0026516 A1). 
Regarding Claim 1:  Keech discloses a computer-implemented method comprising:
establishing, by a computing device of a caller, a telephone connection between the caller and an agent (See at least Keech [0023-0024]; [0051]; [0061].  Where a computing device of a caller (i.e. an electronic device of a user/customer) establishes a telephone connection between the caller (i.e. user/customer) and an agent (i.e. host computer), for example, when the user activates or registers their card.);
receiving, by the computing device of the caller, an encryption key from the agent (See at least Keech Abstract; [0007]; [0051-0052].  Where the computing device of the caller (i.e. the electronic device of a user/customer) receives an encryption key (i.e. pseudorandom security string) from the agent (i.e. host computer).);
entering, by the computing device of the caller, the encryption key received from the agent into a mnemonic application of the computer device of the caller to permute an algorithm of the mnemonic application (See at least Keech [0015-0017]; [0027]; [0051]; [0073].  Where the computing device of the caller (i.e. the electronic device of a user/customer) enters the encryption key (i.e. pseudorandom security string) received from the agent (i.e. host computer) into a mnemonic application (i.e. applet) of the computer device of the caller to permute an algorithm (i.e. to change an input of the algorithm) of the mnemonic application.);
receiving, by the computing device of the caller, sensitive data in the form of one or more alphabetic, numeric or alpha-numeric sequence (See at least Keech [0016]; [0024]; [0062].  Where the computing device of the caller (i.e. the electronic device of a user/customer) receives sensitive data (i.e. a PIN) in the form of one or more alphabetic, numeric or alpha-numeric sequence (i.e. a decimal number, often four digits in length, but may be of other lengths and may possibly be an alphanumeric string).);
generating, by the mnemonic application of the computing device of the caller, a [substitution] of the sensitive data (See at least Keech [0016-0017]; [0027]; [0062].  Where the mnemonic application (i.e. applet) of the computing device of the caller (i.e. the electronic device of a user/customer) generates a substitution (i.e. a response code) of the sensitive data (i.e. PIN).);
displaying, by the computing device of the caller, the [substitution] to the caller (See at least Keech [0021]; [0027].  Where the computing device of the caller (i.e. the electronic device of a user/customer) displays the substitution (i.e. response code) to the caller (i.e. user of the electronic device).); and
conveying, by the computing device of the caller, a communication of the [substitution] to the agent through the telephone connection to enable remote [verification] of the [substitution] utilizing the encryption key (See at least Keech [0018]; [0021]; [0029]; [0033].  Where the computing device of the caller (i.e. the electronic device of a user/customer) conveys (e.g., via the merchant by using standard communication techniques such as those using modulated electromagnetic radiation signals) communication of the substitution (i.e. response code) to the agent (i.e. host computer) through the telephone connection to enable remote verification of the substitution utilizing the encryption key (e.g., by applying the same predetermined cryptographic algorithm to data, which includes the pseudorandom security string, to generate a check code).).
	Keech does not explicitly disclose conveying, by the computing device of the caller, an audio communication of the substitution (i.e. response code) to the agent (Emphasis added).  Keech teaches that the response code generated by the electronic device is preferably displayed on a display of the electronic device and is transmitted verbally to a merchant with whom the customer is conducting a transaction.  Keech [0021].  Once the response code is provided to the merchant, the merchant will then transmit the response code to the host computer (i.e. agent).  Keech Abstract; [0022]; [0032].  Keech further teaches that it is well known that card authorizations may be made by a merchant by way of telephoning a verification center (i.e. which operates the host computer) and verbally passing over details of a customer account number and transaction amount.  Keech [0033].  Keech concludes that it would be equally easy for the merchant to provide the response code verbally to the verification center.  Id.  In view of the teachings provided by Keech, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of providing the response code to the host computer (i.e. agent) via standard communication techniques such as those using modulated electromagnetic radiation signals, to include “conveying, by the computing device of the caller, an audio communication of the substitution (i.e. response code) to the agent”, because it is merely a simple substitution of the type of communication (e.g., verbal/audio communication as opposed to communicating via electromagnetic radiation signals) used to convey the substitution (i.e. response code).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	Furthermore, Keech recognizes that the generated substitution (i.e. response code) may be of arbitrary length and may be non-decimal or an alphanumeric string, depending on the nature of the cryptographic algorithm used.  Keech [0026].  Keech further recognized that there are many types of suitable algorithms that can be used to generate an appropriate response code.  Id.  However, Keech does not explicitly disclose:  where generating the substitution comprises generating a mnemonic of the sensitive data, wherein the mnemonic is a sequence of words representing the sensitive data; where the substitution that is displayed and conveyed is a mnemonic; or enable[ing] remote decoding of the mnemonic back into the sensitive data.	Kusnick, on the other hand, teaches:
where generating the substitution comprises generating a mnemonic of the sensitive data, wherein the mnemonic is a sequence of words representing the sensitive data (See at least Kusnick Abstract; Col. 2 lines 9-15; Col. 2 lines 47-55; Col. 5 line 63 – Col. 6 line 31; Fig. 4.  Where a mnemonic of sensitive data (i.e. a number, e.g., a credit card number) is generated, wherein the mnemonic is a sequence of words (i.e. unique sequence of words) representing the sensitive data (i.e. a number, e.g., a credit card number).);
where the substitution that is displayed and conveyed is a mnemonic (See at least Kusnick Col. 2 lines 60-64; Col. 4 lines 39-42; Kusnick Claim 16.  Where a mnemonic is displayed (i.e. displayed/provided to the user) and conveyed (i.e. the user specifies the mnemonic encoding).); and 
enable[ing] remote decoding of the mnemonic back into the sensitive data (See at least Kusnick Abstract; Col. 2 lines 23-33; Col. 4 lines 1-22.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of using a mnemonic application (i.e. applet) to generate a substitution (i.e. a response code) of the sensitive data (i.e. PIN) based on the encryption key (i.e. pseudorandom security string), to include the teachings of Kusnick, in order to provide an easier way for a user to remember and/or convey a number (Kusnick Col. 1 lines 8-37).  	Additionally, since the prior art of Keech teaches that it was known in the art to apply an algorithm to sensitive data before the data is transferred to another entity, and the prior art of Kusnick teaches that it was known in the art to apply a mnemonic algorithm to sensitive data, it is merely a simple substitution of which type of algorithm is being applied to the sensitive data (e.g., a hashing function vs. a mnemonic).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	The combination of Keech and Kusnick does not explicitly disclose: sending, by the computing device of the caller, location data of the caller to the agent; or wherein the encryption key corresponds to the location data of the caller.	Sibilio, on the other hand, teaches:
sending, by the computing device of the caller, location data of the caller to the agent (See at least Sibilio [0056-0061]; [0064]; Fig. 1.  Where the computing device of the caller (i.e. first mobile computing device) sends location data (i.e. target location/geolocation data) to the agent (i.e. encryption application).); and
wherein the encryption key corresponds to the location data of the caller (See at least Sibilio [0048]; [0056-0061] “[0057] […] the user may need to be physically present at the target location in order to select a target location. […] [0061] […] the key may be generated based on a geolocation data, a device identification data, and a unique file identifier associated with the digital content.”; [0064]; Fig. 1.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of receiving and entering an encryption key (i.e. pseudorandom security string) into a mnemonic application (i.e. applet) of the computing device (i.e. electronic device), to include the teachings of Sibilio, in order to encrypt content via one or more encryption algorithms that utilize various parameters including location (Sibilio [0003]; [0064]).	Keech discloses where a computing device of a caller (i.e. an electronic device of a user/customer) establishes a telephone connection between the caller (i.e. user/customer) and an agent (i.e. host computer).  Keech [0023-0024]; [0051]; [0061].  Keech also discloses that the encryption key (i.e. pseudorandom security string) could be received via an audio communication (i.e. voice messaging).  Keech [0015]; [0023].  However the combination of Keech, Kusnick, and Sibilio does not explicitly disclose that the telephone connection is between the caller and a telephone of an agent (emphasis added).  		However Westlake, in the analogous art of facilitating secure transmission of sensitive information during a call between a caller and an agent (Westlake [0003]), teaches that the telephone connection is between the caller and a telephone of an agent (See at least Westlake [0036]; [0043-0044].  Where a telephone connection (i.e. communicate using landline telephone, mobile telephone, Voice over IP (VoIP) telephone) between the caller (i.e. first party) and a telephone (i.e. device 302, e.g., landline telephone, mobile telephone, VoIP telephone) of an agent (i.e. second party) is established by a computing device (i.e. device 301) of the caller (i.e. first party).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of establishing a telephone connection between a user and a host computer, to include the teachings of Westlake, in order to provide services to the public that allow payment for goods and services via telephone calls (Westlake [0006]).

Examiner Note:  The portion of the limitation which recites “to permute an algorithm of the mnemonic application”, found in the entering step, is merely a recited intended use of the entered encryption key.  That is, applicant is not positively reciting a step where the algorithm of the mnemonic application is permuted.  The portion of the limitation which recites “to enable remote decoding of the mnemonic back into the sensitive data”, found in the conveying step, is merely a recited intended use of the conveyed mnemonic.  That is, applicant is not positively reciting a step where the mnemonic is decoded remotely.  Accordingly, these portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 4:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the method of claim 1.  Kusnick further teaches wherein the sensitive data is a credit card number (See at least Kusnick Col. 2 lines 49-55; Col. 5 line 63 – Col. 6 line 31.).Examiner Note:  The phrase “wherein the sensitive data is a credit card number” is non-functional descriptive material as it only describes, at least in part, the type of sensitive data received by the computing device, however, the type of sensitive data received by the computing device fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 5:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the method of claim 1.  Keech further discloses receiving, by the computing device of the caller, an audio communication of the encryption key over the telephone connection (See at least Keech [0015]; [0023].  Where the computing device of the caller (i.e. electronic device) receives an audio communication (i.e. voice messaging) of the encryption key (i.e. pseudorandom security string) over the telephone connection.).

Regarding Claim 7:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the method of claim 1.  Sibilio further discloses wherein the location data is global positioning system data from the computing device of the caller (See at least Sibilio [0056-0061]; [0064]; Fig. 1.  Where the location data (i.e. target location/geolocation data) is global positioning system data (i.e. GPS coordinates) from the computing device of the caller (i.e. from the first mobile computing device).).

Regarding Claim 8:  Keech discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
establish a telephone connection between the computing device and a remote agent, wherein the computing device is a computing device of a caller (See at least Keech [0023-0024]; [0051]; [0061].  Where a computing device of a caller (i.e. an electronic device of a user/customer) establishes a telephone connection between the caller (i.e. user/customer) and a remote agent (i.e. host computer), for example, when the user activates or registers their card.);
receive an encryption key from the remote agent (See at least Keech Abstract; [0007]; [0051-0052].  Where the computing device of the caller (i.e. the electronic device of a user/customer) receives an encryption key (i.e. pseudorandom security string) from the remote agent (i.e. host computer).);
enter the encryption key into a mnemonic application of the computing device to permute an algorithm of the mnemonic application (See at least Keech [0015-0017]; [0027]; [0051]; [0073].  Where the computing device (i.e. electronic device) enters the encryption key (i.e. pseudorandom security string) into a mnemonic application (i.e. applet) of the computer device to permute an algorithm (i.e. to change an input of the algorithm) of the mnemonic application.);
enter sensitive data in the form of one or more alphabetic, numeric or alpha-numeric sequence into the mnemonic application of the computing device (See at least Keech [0016]; [0024]; [0062].  Where sensitive data (i.e. a PIN) in the form of one or more alphabetic, numeric or alpha-numeric sequence (i.e. a decimal number, often four digits in length, but may be of other lengths and may possibly be an alphanumeric string) is entered into the mnemonic application (i.e. applet) of the computing device (i.e. electronic device).);
generate, by the mnemonic application of the computing device, a [substitution] of the sensitive data (See at least Keech [0016-0017]; [0027]; [0062].  Where the mnemonic application (i.e. applet) of the computing device (i.e. the electronic device) generates a substitution (i.e. a response code) of the sensitive data (i.e. PIN).);
display the [substitution] to the caller (See at least Keech [0021]; [0027].  Where the computing device (i.e. electronic device) displays the substitution (i.e. response code) to the caller (i.e. user of the electronic device).); and
convey audio communication of the [substitution] to the remote agent through the telephone connection to enable remote [verification] of the [substitution] utilizing the encryption key (See at least Keech [0018]; [0021]; [0029]; [0033].  Where the computing device (i.e. the electronic device) conveys (e.g., via the merchant by using standard communication techniques such as those using modulated electromagnetic radiation signals) communication of the substitution (i.e. response code) to the agent (i.e. host computer) through the telephone connection to enable remote verification of the substitution utilizing the encryption key (e.g., by applying the same predetermined cryptographic algorithm to data, which includes the pseudorandom security string, to generate a check code).).
	Keech does not explicitly disclose conveying audio communication of the substitution (i.e. response code) to the remote agent (Emphasis added).  Keech teaches that the response code generated by the electronic device is preferably displayed on a display of the electronic device and is transmitted verbally to a merchant with whom the customer is conducting a transaction.  Keech [0021].  Once the response code is provided to the merchant, the merchant will then transmit the response code to the host computer (i.e. agent).  Keech Abstract; [0022]; [0032].  Keech further teaches that it is well known that card authorizations may be made by a merchant by way of telephoning a verification center (i.e. which operates the host computer) and verbally passing over details of a customer account number and transaction amount.  Keech [0033].  Keech concludes that it would be equally easy for the merchant to provide the response code verbally to the verification center.  Id.  In view of the teachings provided by Keech, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of providing the response code to the host computer (i.e. remote agent) via standard communication techniques such as those using modulated electromagnetic radiation signals, to include “convey audio communication of the substitution (i.e. response code) to the remote agent”, because it is merely a simple substitution of the type of communication (e.g., verbal/audio communication as opposed to communicating via electromagnetic radiation signals) used to convey the substitution (i.e. response code).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	Furthermore, Keech recognizes that the generated substitution (i.e. response code) may be of arbitrary length and may be non-decimal or an alphanumeric string, depending on the nature of the cryptographic algorithm used.  Keech [0026].  Keech further recognized that there are many types of suitable algorithms that can be used to generate an appropriate response code.  Id.  However, Keech does not explicitly disclose:  where generating the substitution comprises generat[ing] a mnemonic of the sensitive data, wherein the mnemonic is a sequence of words representing the sensitive data; where the substitution that is displayed and conveyed is a mnemonic; or enable[ing] remote decoding of the mnemonic back into the one or more alphabetic, numeric or alpha-numeric sequence.	Kusnick, on the other hand, teaches:
where generating the substitution comprises generating a mnemonic of the sensitive data, wherein the mnemonic is a sequence of words representing the sensitive data (See at least Kusnick Abstract; Col. 2 lines 9-15; Col. 2 lines 47-55; Col. 5 line 63 – Col. 6 line 31; Fig. 4.  Where a mnemonic of sensitive data (i.e. a number, e.g., a credit card number) is generated, wherein the mnemonic is a sequence of words (i.e. unique sequence of words) representing the sensitive data (i.e. a number, e.g., a credit card number).);
where the substitution that is displayed and conveyed is a mnemonic (See at least Kusnick Col. 2 lines 60-64; Col. 4 lines 39-42; Kusnick Claim 16.  Where a mnemonic is displayed (i.e. displayed/provided to the user) and conveyed (i.e. the user specifies the mnemonic encoding).); and 
enable[ing] remote decoding of the mnemonic back into the one or more alphabetic, numeric or alpha-numeric sequence (See at least Kusnick Abstract; Col. 2 lines 23-33; Col. 4 lines 1-22.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of using a mnemonic application (i.e. applet) to generate a substitution (i.e. a response code) of the sensitive data (i.e. PIN) based on the encryption key (i.e. pseudorandom security string), to include the teachings of Kusnick, in order to provide an easier way for a user to remember and/or convey a number (Kusnick Col. 1 lines 8-37).	Additionally, since the prior art of Keech teaches that it was known in the art to apply an algorithm to sensitive data before the data is transferred to another entity, and the prior art of Kusnick teaches that it was known in the art to apply a mnemonic algorithm to sensitive data, it is merely a simple substitution of which type of algorithm is being applied to the sensitive data (e.g., a hashing function vs. a mnemonic).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	The combination of Keech and Kusnick does not explicitly disclose: sending, by the computing device, location data of the caller to the agent; or wherein the encryption key is selected based on the location data of the caller.	Sibilio, on the other hand, teaches:
sending, by the computing device, location data of the caller to the agent (See at least Sibilio [0056-0061]; [0064]; Fig. 1.  Where the computing device (i.e. first mobile computing device) sends location data (i.e. target location/geolocation data) to the agent (i.e. encryption application).); and
wherein the encryption key is selected based on the location data of the caller (See at least Sibilio [0048]; [0056-0061] “[0057] […] the user may need to be physically present at the target location in order to select a target location. […] [0061] […] the key may be generated based on a geolocation data, a device identification data, and a unique file identifier associated with the digital content.”; [0064]; Fig. 1.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of receiving and entering an encryption key (i.e. pseudorandom security string) into a mnemonic application (i.e. applet) of the computing device (i.e. electronic device), to include the teachings of Sibilio, in order to encrypt content via one or more encryption algorithms that utilize various parameters including location (Sibilio [0003]; [0064]).
	Keech discloses where a computing device of a caller (i.e. an electronic device of a user/customer) establishes a telephone connection between the caller (i.e. user/customer) and an agent (i.e. host computer).  Keech [0023-0024]; [0051]; [0061].  Keech also discloses that the encryption key (i.e. pseudorandom security string) could be received via an audio communication (i.e. voice messaging).  Keech [0015]; [0023].  However the combination of Keech, Kusnick, and Sibilio does not explicitly disclose that the telephone connection is between the caller and a telephone of a remote agent (emphasis added).  		However Westlake, in the analogous art of facilitating secure transmission of sensitive information during a call between a caller and an agent (Westlake [0003]), teaches that the telephone connection is between the caller and a telephone of a remote agent (See at least Westlake [0036]; [0043-0044].  Where a telephone connection (i.e. communicate using landline telephone, mobile telephone, Voice over IP (VoIP) telephone) between the caller (i.e. first party) and a telephone (i.e. device 302, e.g., landline telephone, mobile telephone, VoIP telephone) of a remote agent (i.e. second party) is established by a computing device (i.e. device 301) of the caller (i.e. first party).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of establishing a telephone connection between a user and a host computer, to include the teachings of Westlake, in order to provide services to the public that allow payment for goods and services via telephone calls (Westlake [0006]).

Examiner Note:  The portion of the limitation which recites “to permute an algorithm of the mnemonic application”, found in the “enter the encryption key” step, is merely a recited intended use of the entered encryption key.  The portion of the limitation which recites “to enable remote decoding of the mnemonic back into the one or more alphabetic, numeric or alpha-numeric sequence”, found in the “convey audio communication” step, is merely a recited intended use of the conveyed mnemonic.  These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 10:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computer program product of claim 8.  Kusnick further teaches wherein the one or more alphabetic, numeric or alpha-numeric sequence is a credit card number (See at least Kusnick Col. 2 lines 49-55; Col. 5 line 63 – Col. 6 line 31.).
Examiner Note:  The phrase “wherein the one or more alphabetic, numeric or alpha-numeric sequence is a credit card number” is non-functional descriptive material as it only describes, at least in part, the type of sensitive data received by the computing device, however, the type of sensitive data received by the computing device fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 11:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computer program product of claim 8.  Keech further discloses program instructions executable by a computing device to cause the computing device to receive an audio communication of the encryption key over the telephone connection (See at least Keech [0015]; [0023].  Where the computing device (i.e. electronic device) receives an audio communication (i.e. voice messaging) of the encryption key (i.e. pseudorandom security string) over the telephone connection.).

Regarding Claim 14:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computer program product of claim 8.  Sibilio further discloses wherein the location data of the caller is in the form of global positioning system (GPS) data of the computing device (See at least Sibilio [0056-0061]; [0064]; Fig. 1.  Where the location data of the caller (i.e. target location/geolocation data) is in the form of global positioning system (GPS) data (i.e. GPS coordinates) of the computing device (i.e. of the first mobile computing device).).
	The combination of Keech, Kusnick, Sibilio and Westlake does not explicitly disclose wherein the
mnemonic is derived, at least in part, based on the GPS data.  However, the combination of Keech and Kusnick disclose generating a mnemonic of the sensitive data based on the encryption key.  Keech [0016-0017]; [0027]; [0062]; Kusnick Abstract; Col. 2 lines 9-15; Col. 2 lines 47-55; Col. 5 line 63 – Col. 6 line 31; Fig. 4.  Keech discloses that this generating step is performed, in part, by receiving and entering the encryption key (i.e. pseudorandom security string) into a mnemonic application (i.e. applet) of the computing device of the caller (i.e. electronic device).  Keech [0015-0017]; [0027]; [0073].  Sibilio teaches where the encryption key used by the user is based on, and corresponds to, the location data (e.g., GPS coordinates) of the user (i.e. caller).  Sibilio [0056-0061]; [0064]; Fig. 1.
	Accordingly, the prior art teaches that it was known in the art to generate a mnemonic of sensitive data based on an encryption key.  The prior art also shows that it was known in the art to use an encryption key based on location data provided by a computing device of a caller.  In view of these teachings, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of receiving and entering an encryption key (i.e. pseudorandom security string) into a mnemonic application (i.e. applet) of the computing device (i.e. electronic device) to include, wherein the mnemonic is derived, at least in part, based on the GPS data, in order to encrypt content via one or more encryption algorithms that utilize various parameters including location (Sibilio [0003]; [0064]).  Furthermore, generating/deriving a mnemonic based on location data (e.g., GPS data) merely involves a simple substitution of the particular encryption key (i.e. a pseudorandom security string vs. a key generated based on geolocation data) used in the mnemonic application (i.e. applet).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 15:  Keech discloses a computing device comprising:
a CPU; a computer readable memory; and a computer readable storage medium comprising program instructions which are executable by the CPU to (See at least Keech [0023] “electronic device is preferably a mobile telephone, personal digital assistant (PDA), a pager or a similar electronic communications device”; [0027]):
establish a telephone connection between the computing device and a remote agent  (See at least Keech [0023-0024]; [0051]; [0061].  Where a computing device (i.e. an electronic device) establishes a telephone connection between the computing device (i.e. the electronic device) and a remote agent (i.e. host computer), for example, when the user activates or registers their card.);
receive an encryption key from the remote agent (See at least Keech Abstract; [0007]; [0051-0052].  Where the computing device (i.e. the electronic device of a user/customer) receives an encryption key (i.e. pseudorandom security string) from the remote agent (i.e. host computer).);
enter the encryption key into a mnemonic application of the computing device to permute an algorithm of the mnemonic application (See at least Keech [0015-0017]; [0027]; [0051]; [0073].  Where the computing device (i.e. electronic device) enters the encryption key (i.e. pseudorandom security string) into a mnemonic application (i.e. applet) of the computer device to permute an algorithm (i.e. to change an input of the algorithm) of the mnemonic application.);
enter sensitive data into the mnemonic application of the computing device (See at least Keech [0016]; [0024]; [0062].  Where sensitive data (i.e. a PIN) is entered into the mnemonic application (i.e. applet) of the computing device (i.e. electronic device).);
generate a [substitution] of the sensitive data based (See at least Keech [0016-0017]; [0027]; [0062].  Where a substitution (i.e. a response code) of the sensitive data (i.e. PIN) is generated.);
display the [substitution] to the caller (See at least Keech [0021]; [0027].  Where the computing device (i.e. electronic device) displays the substitution (i.e. response code) to the caller (i.e. user of the electronic device).); and
convey audio communication of the [substitution] to the remote agent through the telephone connection to enable remote [verification] of the [substitution] utilizing the encryption key (See at least Keech [0018]; [0021]; [0029]; [0033].  Where the computing device (i.e. the electronic device) conveys (e.g., via the merchant by using standard communication techniques such as those using modulated electromagnetic radiation signals) communication of the substitution (i.e. response code) to the remote agent (i.e. host computer) through the telephone connection to enable remote verification of the substitution utilizing the encryption key (e.g., by applying the same predetermined cryptographic algorithm to data, which includes the pseudorandom security string, to generate a check code).).
	Keech does not explicitly disclose conveying audio communication of the substitution (i.e. response code) to the remote agent (Emphasis added).  Keech teaches that the response code generated by the electronic device is preferably displayed on a display of the electronic device and is transmitted verbally to a merchant with whom the customer is conducting a transaction.  Keech [0021].  Once the response code is provided to the merchant, the merchant will then transmit the response code to the host computer (i.e. remote agent).  Keech Abstract; [0022]; [0032].  Keech further teaches that it is well known that card authorizations may be made by a merchant by way of telephoning a verification center (i.e. which operates the host computer) and verbally passing over details of a customer account number and transaction amount.  Keech [0033].  Keech concludes that it would be equally easy for the merchant to provide the response code verbally to the verification center.  Id.  In view of the teachings provided by Keech, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of providing the response code to the host computer (i.e. remote agent) via standard communication techniques such as those using modulated electromagnetic radiation signals, to include “convey audio communication of the substitution (i.e. response code) to the remote agent”, because it is merely a simple substitution of the type of communication (e.g., verbal/audio communication as opposed to communicating via electromagnetic radiation signals) used to convey the substitution (i.e. response code).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	Furthermore, Keech recognizes that the generated substitution (i.e. response code) may be of arbitrary length and may be non-decimal or an alphanumeric string, depending on the nature of the cryptographic algorithm used.  Keech [0026].  Keech further recognized that there are many types of suitable algorithms that can be used to generate an appropriate response code.  Id.  However, Keech does not explicitly disclose:  where generating the substitution comprises generat[ing] a mnemonic of the sensitive data, wherein the mnemonic is a sequence of words representing the sensitive data; where the substitution that is displayed and conveyed is a mnemonic; or enable[ing] remote decoding of the mnemonic back into the sensitive data.	Kusnick, on the other hand, teaches:
where generating the substitution comprises generating a mnemonic of the sensitive data, wherein the mnemonic is a sequence of words representing the sensitive data (See at least Kusnick Abstract; Col. 2 lines 9-15; Col. 2 lines 47-55; Col. 5 line 63 – Col. 6 line 31; Fig. 4.  Where a mnemonic of sensitive data (i.e. a number, e.g., a credit card number) is generated, wherein the mnemonic is a sequence of words (i.e. unique sequence of words) representing the sensitive data (i.e. a number, e.g., a credit card number).);
where the substitution that is displayed and conveyed is a mnemonic (See at least Kusnick Col. 2 lines 60-64; Col. 4 lines 39-42; Kusnick Claim 16.  Where a mnemonic is displayed (i.e. displayed/provided to the user) and conveyed (i.e. the user specifies the mnemonic encoding).); and 
enable[ing] remote decoding of the mnemonic back into the sensitive data (See at least Kusnick Abstract; Col. 2 lines 23-33; Col. 4 lines 1-22.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of using a mnemonic application (i.e. applet) to generate a substitution (i.e. a response code) of the sensitive data (i.e. PIN) based on the encryption key (i.e. pseudorandom security string), to include the teachings of Kusnick, in order to provide an easier way for a user to remember and/or convey a number (Kusnick Col. 1 lines 8-37).	Additionally, since the prior art of Keech teaches that it was known in the art to apply an algorithm to sensitive data before the data is transferred to another entity, and the prior art of Kusnick teaches that it was known in the art to apply a mnemonic algorithm to sensitive data, it is merely a simple substitution of which type of algorithm is being applied to the sensitive data (e.g., a hashing function vs. a mnemonic).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	The combination of Keech and Kusnick does not explicitly disclose: send[ing] location data of the computing device to the agent; or wherein the encryption key corresponds to the location data of the computing device.	Sibilio, on the other hand, teaches:
send[ing] location data of the computing device to the agent (See at least Sibilio [0056-0061]; [0064]; Fig. 1.  Where the computing device (i.e. first mobile computing device) sends location data of the computing device (i.e. target location/geolocation data) to the agent (i.e. encryption application).); and
wherein the encryption key corresponds to the location data of the computing device (See at least Sibilio [0048]; [0056-0061] “[0057] […] the user may need to be physically present at the target location in order to select a target location. […] [0061] […] the key may be generated based on a geolocation data, a device identification data, and a unique file identifier associated with the digital content.”; [0064]; Fig. 1.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of receiving and entering an encryption key (i.e. pseudorandom security string) into a mnemonic application (i.e. applet) of the computing device (i.e. electronic device), to include the teachings of Sibilio, in order to encrypt content via one or more encryption algorithms that utilize various parameters including location (Sibilio [0003]; [0064]).	Keech discloses where a computing device of a caller (i.e. an electronic device of a user/customer) establishes a telephone connection between the caller (i.e. user/customer) and a remote agent (i.e. host computer).  Keech [0023-0024]; [0051]; [0061].  Keech also discloses that the encryption key (i.e. pseudorandom security string) could be received via an audio communication (i.e. voice messaging).  Keech [0015]; [0023].  However the combination of Keech, Kusnick and Sibilio does not explicitly disclose that the telephone connection is between the caller and a telephone of a remote agent (emphasis added).  		However Westlake, in the analogous art of facilitating secure transmission of sensitive information during a call between a caller and an agent (Westlake [0003]), teaches that the telephone connection is between the caller and a telephone of a remote agent (See at least Westlake [0036]; [0043-0044].  Where a telephone connection (i.e. communicate using landline telephone, mobile telephone, Voice over IP (VoIP) telephone) between the caller (i.e. first party) and a telephone (i.e. device 302, e.g., landline telephone, mobile telephone, VoIP telephone) of a remote agent (i.e. second party) is established by a computing device (i.e. device 301) of the caller (i.e. first party).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of establishing a telephone connection between a user and a host computer, to include the teachings of Westlake, in order to provide services to the public that allow payment for goods and services via telephone calls (Westlake [0006]).
Examiner Note:  The portion of the limitation which recites “to permute an algorithm of the mnemonic application”, found in the “enter the encryption key” step, is merely a recited intended use of the entered encryption key.  The portion of the limitation which recites “to enable remote decoding of the mnemonic back into the sensitive data”, found in the “convey audio communication” step, is merely a recited intended use of the conveyed mnemonic.  These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 17:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computing device of claim 15.  Keech further discloses wherein the program instructions are further executable to: receive an audio communication of the encryption key over the telephone connection (See at least Keech [0015]; [0023].  Where the computing device (i.e. electronic device) receives an audio communication (i.e. voice messaging) of the encryption key (i.e. pseudorandom security string) over the telephone connection.).

Regarding Claim 20:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computing device of claim 15.  Sibilio further discloses wherein the location data of the computing device comprises global positioning system data of the computing device (See at least Sibilio [0056-0061]; [0064]; Fig. 1.  Where the location data (i.e. target location/geolocation data) of the computing device (i.e. of the first mobile computing device) comprises global positioning system data (i.e. GPS coordinates) of the computing device (i.e. of the first mobile computing device).).

	Claims 2, 3, 9, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keech in view of Kusnick in view of Sibilio in view of Westlake, as applied above, and further in view of Wang et al. (US 2016/0019530 A1) (“Wang”).Regarding Claim 2:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the method of claim 1.  Keech further discloses:  entering, by the computing device of the caller, the sensitive data into the computing device of the caller (See at least Keech [0016]; [0024]; [0062].  Where the computing device of the caller (i.e. electronic device) enters the sensitive data (i.e. PIN) into the computing device of the caller when it receives sensitive data (i.e. a PIN) from the user.).
	Keech teaches where various information, such as a customer account number and PIN, are stored on the host computer.  Keech [0014]; [0024].  Keech further teaches that the electronic device (i.e. computing device) can store a cryptographic algorithm in the electronic device’s SIM card or separate memory device of the electronic device.  Keech [0027].  However, the combination does not explicitly disclose storing, by the computing device of the caller, the sensitive data in a database of the computing device of the caller.	Wang, on the other hand, teaches storing, by the computing device of the caller, the sensitive data in a database of the computing device of the caller (See at least Wang [0032]; [0050].  Where the computing device of the caller (i.e. user computing device) stores sensitive data (e.g., financial account information associated with one or more payment cards) in a database (i.e. data storage unit) of the computing device of the caller.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of storing information pertaining to a credit and/or debit card (e.g., a cryptographic algorithm) on an electronic device of the caller, to include the teachings of Wang, in order to allow a user to add, delete, or edit personal information and/or financial account information via a digital wallet application which communicates with a payment processing system (Wang [0050]).

Regarding Claim 3:  The combination of Keech, Kusnick, Sibilio, Westlake and Wang discloses the method of claim 2.  Keech discloses entering the sensitive data into the mnemonic application of the computing device of the caller (See at least Keech [0016]; [0024]; [0062].  Where sensitive data (i.e. a PIN) is entered into the mnemonic application (i.e. applet) of the computing device of the caller (i.e. electronic device).).  Keech further teaches that the electronic device of the caller (i.e. computing device) can store a cryptographic algorithm in the electronic device’s SIM card or separate memory device of the electronic device.  Keech [0027].  Keech does not explicitly disclose, but Wang further teaches:
initiating, by the computing device of the caller, a camera to take a digital picture of the sensitive data (See at least Wang [0047]; [0053]; Fig. 3; Fig. 4.  Where the computing device of the caller (i.e. user computing device) initiates a camera to take a digital picture (i.e. image) of the sensitive data (i.e. payment card).); and
initiating, by the computing device of the caller, a character recognition function to determine the sensitive data from the digital picture (See at least Wang [0056]; Fig. 3; Fig. 4.  Where the computing device of the caller (i.e. user computing device) initiates a character recognition function (i.e. OCR) to determine the sensitive data from the digital picture (i.e. to extract text from the image of the payment card).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of storing information pertaining to a credit and/or debit card (e.g., a cryptographic algorithm) on an electronic device, to include the teachings of Wang, in order to allow a user to add, delete, or edit personal information and/or financial account information via a digital wallet application which communicates with a payment processing system (Wang [0050]).
Examiner Note:  The portion of the limitation which recites “to take a picture of the sensitive data”, found in the “initiating a camera” step, is merely a recited intended use of why the camera is initiated.  That is, applicant is not positively reciting the step of taking a picture of the sensitive data.  The portion of the limitation which recites “to determine the sensitive data from the digital picture”, found in the “initiating a character recognition function” step, is merely a recited intended use of why the character recognition function would be initiated.  That is, applicant is not positively reciting the step of determining the sensitive data by using a character recognition function on the digital picture.  Examiner notes that the initiating of a camera and/or character recognition function could, under the broadest reasonable interpretation, simply mean starting a particular application (e.g., a camera app) on the computing device.  Accordingly, the limitations, noted above, are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 9:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computer program product of claim 8.  Keech further teaches where the computing device (i.e. electronic device) enters the sensitive data (i.e. PIN) into the computing device when it receives sensitive data (i.e. a PIN) from the user.  Keech [0016]; [0024]; [0062].  Additionally, Keech teaches where various information, such as a customer account number and PIN, are stored on the host computer.  Keech [0014]; [0024].  Keech further teaches that the electronic device (i.e. computing device) can store a cryptographic algorithm in the electronic device’s SIM card or separate memory device of the electronic device.  Keech [0027].  However, the combination does not explicitly disclose program instructions executable by a computing device to cause the computing device to store the sensitive data in a database of the computer device.	Wang, on the other hand, teaches program instructions executable by a computing device to cause the computing device to store the sensitive data in a database of the computer device (See at least Wang [0032]; [0050].  Where the computing device (i.e. user computing device) stores sensitive data (e.g., financial account information associated with one or more payment cards) in a database (i.e. data storage unit) of the computing device.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of storing information pertaining to a credit and/or debit card (e.g., a cryptographic algorithm) on an electronic device, to include the teachings of Wang, in order to allow a user to add, delete, or edit personal information and/or financial account information via a digital wallet application which communicates with a payment processing system (Wang [0050]).

Regarding Claim 13:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computer program product of claim 8.  The combination of Keech and Kusnick substantially disclose the claimed invention.  Keech teaches where various information, such as a customer account number and PIN, are stored on the host computer.  Keech [0014]; [0024].  Keech further teaches that the electronic device (i.e. computing device) can store a cryptographic algorithm in the electronic device’s SIM card or separate memory device of the electronic device.  Keech [0027].  However, the combination does not explicitly disclose, but Wang teaches, program instructions executable by a computing device to cause the computing device to:
initiate a camera to take a digital picture of the sensitive data (See at least Wang [0047]; [0053]; Fig. 3; Fig. 4.  Where the computing device (i.e. user computing device) initiates a camera to take a digital picture (i.e. image) of the sensitive data (i.e. payment card).);
initiate a character recognition function to determine the sensitive data from the digital picture (See at least Wang [0056]; Fig. 3; Fig. 4.  Where the computing device (i.e. user computing device) initiates a character recognition function (i.e. OCR) to determine the sensitive data from the digital picture (i.e. to extract text from the image of the payment card).); and
store the sensitive data in a database of the computing device (See at least Wang [0032]; [0050].  Where the computing device (i.e. user computing device) stores sensitive data (e.g., financial account information associated with one or more payment cards) in a database (i.e. data storage unit) of the computing device.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of storing information pertaining to a credit and/or debit card (e.g., a cryptographic algorithm) on an electronic device, to include the teachings of Wang, in order to allow a user to add, delete, or edit personal information and/or financial account information via a digital wallet application which communicates with a payment processing system (Wang [0050]).
Examiner Note:  The portion of the limitation which recites “to take a picture of the sensitive data”, found in the “initiating a camera” step, is merely a recited intended use of why the camera is initiated.  That is, applicant is not positively reciting the step of taking a picture of the sensitive data.  The portion of the limitation which recites “to determine the sensitive data from the digital picture”, found in the “initiating a character recognition function” step, is merely a recited intended use of why the character recognition function would be initiated.  That is, applicant is not positively reciting the step of determining the sensitive data by using a character recognition function on the digital picture.  Examiner notes that the initiating of a camera and/or character recognition function could, under the broadest reasonable interpretation, simply mean starting a particular application (e.g., a camera app) on the computing device.  Accordingly, the limitations, noted above, are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 16:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computing device of claim 15.  Keech further teaches where the computing device (i.e. electronic device) enters the sensitive data (i.e. PIN) into the computing device when it receives sensitive data (i.e. a PIN) from the user.  Keech [0016]; [0024]; [0062].  Additionally, Keech teaches where various information, such as a customer account number and PIN, are stored on the host computer.  Keech [0014]; [0024].  Keech further teaches that the electronic device (i.e. computing device) can store a cryptographic algorithm in the electronic device’s SIM card or separate memory device of the electronic device.  Keech [0027].  However, the combination does not explicitly disclose wherein the program instructions are further executable to: store the sensitive data in a database of the computer device, wherein the sensitive data is selected from the group consisting of a social security number, a password, a birth date, a security question answer, a credit card, a card verification value, a credit card expiration date, and combinations thereof.	Wang, on the other hand, teaches wherein the program instructions are further executable to: store the sensitive data in a database of the computer device, wherein the sensitive data is selected from the group consisting of a social security number, a password, a birth date, a security question answer, a credit card, a card verification value, a credit card expiration date, and combinations thereof (See at least Wang [0032]; [0050]; [0064].  Where the computing device (i.e. user computing device) stores sensitive data (e.g., financial account information associated with one or more payment cards) in a database (i.e. data storage unit) of the computing device, wherein the sensitive data is selected from the group consisting of a social security number, a password, a birth date, a security question answer, a credit card, a card verification value, a credit card expiration date, and combinations thereof (i.e. “payment card information may comprise a user's name (as it appears on the payment card 130), a financial account number extracted from the payment card 130, an expiration date associated with the payment card 130, an image of the payment card 130, and any other useful or appropriate information associated with the payment card 130 or the user's financial account”).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of storing information pertaining to a credit and/or debit card (e.g., a cryptographic algorithm) on an electronic device, to include the teachings of Wang, in order to allow a user to add, delete, or edit personal information and/or financial account information via a digital wallet application which communicates with a payment processing system (Wang [0050]).
Examiner Note:  The phrase “wherein the sensitive data is selected from the group consisting of a social security number, a password, a birth date, a security question answer, a credit card, a card verification value, a credit card expiration date, and combinations thereof” is non-functional descriptive material as it only describes, at least in part, the type of sensitive data stored by the computing device, however, the type of sensitive data stored by the computing device fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 19:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computing device of claim 15.  The combination of Keech and Kusnick substantially disclose the claimed invention.  Keech teaches where various information, such as a customer account number and PIN, are stored on the host computer.  Keech [0014]; [0024].  Keech further teaches that the electronic device (i.e. computing device) can store a cryptographic algorithm in the electronic device’s SIM card or separate memory device of the electronic device.  Keech [0027].  However, the combination does not explicitly disclose, but Wang teaches wherein the program instructions are further executable to:
initiate a camera to take a digital picture of the sensitive data (See at least Wang [0047]; [0053]; Fig. 3; Fig. 4.  Where the computing device (i.e. user computing device) initiates a camera to take a digital picture (i.e. image) of the sensitive data (i.e. payment card).);
initiate a character recognition function to determine the sensitive data from the digital picture (See at least Wang [0056]; Fig. 3; Fig. 4.  Where the computing device (i.e. user computing device) initiates a character recognition function (i.e. OCR) to determine the sensitive data from the digital picture (i.e. to extract text from the image of the payment card).); and
store the sensitive data in a database of the computing device (See at least Wang [0032]; [0050].  Where the computing device (i.e. user computing device) stores sensitive data (e.g., financial account information associated with one or more payment cards) in a database (i.e. data storage unit) of the computing device.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of storing information pertaining to a credit and/or debit card (e.g., a cryptographic algorithm) on an electronic device, to include the teachings of Wang, in order to allow a user to add, delete, or edit personal information and/or financial account information via a digital wallet application which communicates with a payment processing system (Wang [0050]).
Examiner Note:  The portion of the limitation which recites “to take a picture of the sensitive data”, found in the “initiate a camera” step, is merely a recited intended use of why the camera is initiated.  That is, applicant is not positively reciting the step of taking a picture of the sensitive data.  The portion of the limitation which recites “to determine the sensitive data from the digital picture”, found in the “initiate a character recognition function” step, is merely a recited intended use of why the character recognition function would be initiated.  That is, applicant is not positively reciting the step of determining the sensitive data by using a character recognition function on the digital picture.  Examiner notes that the initiating of a camera and/or character recognition function could, under the broadest reasonable interpretation, simply mean starting a particular application (e.g., a camera app) on the computing device.  Accordingly, the limitations, noted above, are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keech in view of Kusnick in view of Sibilio in view of Westlake, as applied above, and further in view of Watson et al. (US 2010/0202611 A1) (“Watson”).Regarding Claim 6:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the method of claim 1.  Keech further discloses:  storing, by the computing device of the caller, the encryption key in a database of the computing device of the caller (See at least Keech [0027]; [0051-0052].  Where the computing device of the caller (i.e. electronic device) stores the encryption key (i.e. pseudorandom security string) in a database (i.e. with the applet in the electronic device’s SIM card or separate memory device) of the computing device of the caller.).
	Keech discloses that the encryption key (i.e. pseudorandom security string) could be received via an audio communication (i.e. voice messaging).  Keech [0015]; [0023].  Kusnick teaches that a mnemonic encoding system can be invoked to generate a mnemonic encoding for an encryption key.  Kusnick Col. 2 lines 47 -67.  Kusnick further teaches that when a user needs to specify a number, such as an encryption key, that the user can instead provide the corresponding mnemonic encoding.  Id.  However, the combination of Keech and Kusnick does not explicitly disclose implementing, by the computing device of the caller, voice recognition software to determine the encryption key received via the audio communication.	Watson, on the other hand, teaches implementing, by the computing device of the caller, voice recognition software to determine the encryption key received via the audio communication (See at least Watson [0024-0025]; [0038].  Where the computing device of the caller (i.e. computer) implements voice recognition software (i.e. a voice recognition algorithm) to determine the encryption key (i.e. hot word) received via the audio communication.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of receiving the encryption key (i.e. pseudorandom security string) via an audio communication (i.e. voice messaging), to include the teachings of Watson, in order to determine whether one or more hotwords have been communicated, and to capture information being communicated once the one or more hotwords have been detected (Watson [0024]).
Examiner Note:  The portion of the limitation which recites “to determine the encryption key received via the audio communication”, found in the “implementing voice recognition software” step, is merely a recited intended use of why the voice recognition software is implemented.  That is, applicant is not positively reciting the step performing voice recognition on the audio communication to determine the encryption key.  Examiner notes that the implementing of voice recognition software could, under the broadest reasonable interpretation, simply mean starting a particular application (e.g., a voice recognition app) on the computing device.  Accordingly, the limitation, noted above, is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 12:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computer program product of claim 8.  Keech further discloses program instructions executable by a computing device to cause the computing device to:  store the encryption key in a database of the computing device (See at least Keech [0027]; [0051-0052].  Where the computing device (i.e. electronic device) stores the encryption key (i.e. pseudorandom security string) in a database (i.e. with the applet in the electronic device’s SIM card or separate memory device) of the computing device.).
	Keech discloses that the encryption key (i.e. pseudorandom security string) could be received via an audio communication (i.e. voice messaging).  Keech [0015]; [0023].  Kusnick teaches that a mnemonic encoding system can be invoked to generate a mnemonic encoding for an encryption key.  Kusnick Col. 2 lines 47 -67.  Kusnick further teaches that when a user needs to specify a number, such as an encryption key, that the user can instead provide the corresponding mnemonic encoding.  Id.  However, the combination of Keech and Kusnick does not explicitly disclose program instructions executable by a computing device to cause the computing device to implement voice recognition software to determine the encryption key received via the audio communication.	Watson, on the other hand, teaches program instructions executable by a computing device to cause the computing device to implement voice recognition software to determine the encryption key received via the audio communication (See at least Watson [0024-0025]; [0038].  Where the computing device (i.e. computer) implements voice recognition software (i.e. a voice recognition algorithm) to determine the encryption key (i.e. hot word) received via the audio communication.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of receiving the encryption key (i.e. pseudorandom security string) via an audio communication (i.e. voice messaging), to include the teachings of Watson, in order to determine whether one or more hotwords have been communicated, and to capture information being communicated once the one or more hotwords have been detected (Watson [0024]).
Examiner Note:  The portion of the limitation which recites “to determine the encryption key received via the audio communication”, found in the “implement voice recognition software” step, is merely a recited intended use of why the voice recognition software is implemented.  That is, applicant is not positively reciting the step performing voice recognition on the audio communication to determine the encryption key.  Examiner notes that the implementing of voice recognition software could, under the broadest reasonable interpretation, simply mean starting a particular application (e.g., a voice recognition app) on the computing device.  Accordingly, the limitation, noted above, is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 18:  The combination of Keech, Kusnick, Sibilio and Westlake discloses the computing device of claim 15.  Keech further discloses wherein the program instructions are further executable to store the encryption key in a database of the computing device (See at least Keech [0027]; [0051-0052].  Where the computing device (i.e. electronic device) stores the encryption key (i.e. pseudorandom security string) in a database (i.e. with the applet in the electronic device’s SIM card or separate memory device) of the computing device.).	Keech discloses that the encryption key (i.e. pseudorandom security string) could be received via an audio communication (i.e. voice messaging).  Keech [0015]; [0023].  Kusnick teaches that a mnemonic encoding system can be invoked to generate a mnemonic encoding for an encryption key.  Kusnick Col. 2 lines 47 -67.  Kusnick further teaches that when a user needs to specify a number, such as an encryption key, that the user can instead provide the corresponding mnemonic encoding.  Id.  However, the combination of Keech and Kusnick does not explicitly disclose wherein the program instructions are further executable to implement voice recognition software to determine the encryption key received via the audio communication.	Watson, on the other hand, teaches wherein the program instructions are further executable to implement voice recognition software to determine the encryption key received via the audio communication  (See at least Watson [0024-0025]; [0038].  Where the computing device (i.e. computer) implements voice recognition software (i.e. a voice recognition algorithm) to determine the encryption key (i.e. hot word) received via the audio communication.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keech’s method of receiving the encryption key (i.e. pseudorandom security string) via an audio communication (i.e. voice messaging), to include the teachings of Watson, in order to determine whether one or more hotwords have been communicated, and to capture information being communicated once the one or more hotwords have been detected (Watson [0024]).
Examiner Note:  The portion of the limitation which recites “to determine the encryption key received via the audio communication”, found in the “implementing voice recognition software” step, is merely a recited intended use of why the voice recognition software is implemented.  That is, applicant is not positively reciting the step performing voice recognition on the audio communication to determine the encryption key.  Examiner notes that the implementing of voice recognition software could, under the broadest reasonable interpretation, simply mean starting a particular application (e.g., a voice recognition app) on the computing device.  Accordingly, the limitation, noted above, is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Hayami et al. (US 2002/0085644 A1) discloses where a mnemonic (i.e. sequence of code words/output code words) is generated from an index table of words (i.e. encoding tables) based on an encryption key (i.e. state information, where the state information designates an encoding table among the encoding tables).  Hayami Abstract; [0026]; [0039]; [0063].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 19, 2022

 
/STEVEN S KIM/Primary Examiner, Art Unit 3685